NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM SCHEIDLER,                              No.    17-35202

                Plaintiff-Appellant,            D.C. No. 3:16-cv-06016-BHS

 v.
                                                MEMORANDUM*
STATE OF WASHINGTON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      William Scheidler appeals pro se from the district court’s judgment

dismissing with prejudice his 42 U.S.C. § 1983 action alleging claims related to his

2010 property tax assessment. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to state a claim under Fed. R. Civ. P.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6). Hicks v. Small, 69 F.3d 967, 969 (9th Cir. 1995). We affirm.

      The district court properly dismissed Scheidler’s action because Scheidler

failed to allege facts sufficient to state any plausible claim. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (“To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” (citation and internal quotation marks omitted)); see also

Bogan v. Scott-Harris, 523 U.S. 44, 49 (1998) (state legislators are entitled to

absolute immunity from liability under § 1983 for their legislative activities); Noel

v. Hall, 341 F.3d 1148, 1163 (9th Cir. 2003) (“It is a forbidden de facto appeal

under Rooker-Feldman when the plaintiff in federal district court complains of a

legal wrong allegedly committed by the state court, and seeks relief from the

judgment of that court.”); Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986)

(en banc) (explaining that “[j]udges and those performing judge-like functions are

absolutely immune from damage liability for acts performed in their official

capacities”).

      The district court did not abuse its discretion in taxing costs against

Scheidler because the requested costs are allowable. See 28 U.S.C. § 1920(1)

(permitting court to include fees of the clerk as costs).

      We reject as meritless Scheidler’s contentions that federal pleading

standards are inapplicable, that the district judge was biased, and that the removal


                                            2                                     17-35202
of his complaint from the state court was improper.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions or requests are denied.

      AFFIRMED.




                                          3                                       17-35202